Citation Nr: 0638575	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  04-31 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an initial rating in excess of 50 percent 
prior to March 1, 2005, and in excess of 70 percent 
therefrom, for service-connected post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1967 to March 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
an April 2003 rating decision, which granted service 
connection for PTSD with an initial 30 percent rating 
effective December 28, 2001.  In particular, the RO also 
granted a 100 percent rating due to hospitalization over 21 
days from March 10, 2002, and a 30 percent rating from May 1, 
2002, as well as a 100 percent rating due to hospitalization 
over 21 days from December 3, 2002, and a 30 percent rating 
from April 1, 2003.  The rating decision on appeal had also 
denied a claim of service connection for hypertension as 
secondary to PTSD.

A May 2004 rating decision granted an initial rating of 50 
percent from December 28, 2001.  In February 2005, the 
veteran testified before the undersigned Veterans Law Judge, 
and a transcript is of record.  

In July 2005, the Board remanded the case for additional 
evidentiary development.  Subsequently, a July 2006 rating 
decision granted a 100 percent rating due to hospitalization 
over 21 days from January 3, 2005, and a 70 percent rating 
from March 1, 2005, as well as a 100 percent rating from 
January 3, 2006, due to hospitalization over 21 days, and a 
70 percent rating from March 1, 2006.  The appeal remains 
pending because a maximum schedular has not been awarded.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Also, in the 
July 2006 rating decision, the RO granted service connection 
for hypertension, which is considered a full grant of 
benefits sought on appeal.  


FINDINGS OF FACT

1.  Prior to March 1, 2005, the evidence does not show that 
that the veteran suffered from symptoms like suicidal 
ideation; obsessional rituals that interfered with routine 
activities; illogical, obscure or irrelevant speech; near-
continuous panic; impaired impulse control; spatial 
disorientation; or neglect of personal appearance and 
hygiene.

2.  From March 1, 2005, the evidence does not show that the 
veteran suffered from gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living including maintenance of minimal personal 
hygiene; disorientation to time or place; or memory loss for 
names of close relatives, own occupation, or own name.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent prior to 
March 1, 2005, and in excess of 70 percent therefrom, for 
service-connected PTSD, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
August 2002 and August 2005 letters.  

In accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), the appellant has been afforded the 
appropriate information in order to advance any contention 
regarding the claim considered below.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The August 2005 
letter told the veteran that the evidence should show that 
the veteran's PTSD had increased in severity, or put in 
another way, that the disability had worsened.  It is noted 
the because the issue on appeal stems from a claim of service 
connection, notification as per Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), is required.  In that light, the 
veteran received a September 2006 supplemental statement of 
the case, which contained notification of a disability rating 
and effective date.  It is noted, however, that had the 
veteran not received this latter notice any error would have 
been harmless, because the matter of an earlier effective 
date is not before the Board.  

In this case the veteran received notification prior to the 
rating decision on appeal, and thereafter received fully 
sufficient notification in an August 2005 letter that had 
been tailored to address the veteran's appeal regarding a 
downstream element of an initial disability from a grant of 
service connection.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  The evidence does not show, nor does the veteran 
contend, that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Moreover, the veteran is represented and has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  

It is further recognized that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been fulfilled by the 
August 2005 letter that informed the appellant of the 
following:  "If there is any other evidence or information 
that you think will support your claim, please let us know.  
If you have any evidence in your possession that pertains to 
the claim, please send it to us."     

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the 
record contains treatment reports from Salem, Martinsburg, 
Washington, D.C., and Lyons VA facilities from 2000 to 2006.  
Also VA examination reports from October 2002 and March 2006 
are in the file, which are sufficient for a decision on 
claim.  Thus, further assessment is not necessary.  38 C.F.R. 
§ 3.159(c)(4).  The RO also obtained the veteran's Social 
Security Administration (SSA) records.  

For the foregoing reasons, the Board concludes that the 
evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained. Therefore, no further assistance to the 
appellant with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

Thus, it is apparent that the appellant has been given an 
essential opportunity to advance his claim.  Overton v. 
Nicholson, 20 Vet. App. 427, 438 (2006) (recognizing that a 
review of the entire record, in relation to 38 U.S.C.A. 
§ 7104(a), and examination of various predecisional 
communications, can assist in determining whether the veteran 
had been "afforded a meaningful opportunity to participate 
in the adjudication").  No prejudice results in proceeding 
with the issuance of a final decision in this case.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

As such, VA satisfied its duties to the appellant given the 
circumstances of this case.  

Analysis

In compliance with 38 U.S.C.A. § 7104, and Gonzales v. West, 
218 F. 3d 1378, 1380-81 (Fed. Cir. 2000), a complete review 
of the entire record indicates that a preponderance of the 
evidence is against a claim an initial rating in excess of 50 
percent prior to March 1, 2005, and a rating in excess of 70 
percent therefrom, for service-connected PTSD.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Compare Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999), which recognizes that at the time of 
an initial award, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination.  38 C.F.R. § 4.126(a).

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 
percent rating is warranted for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating may be assigned when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating may be assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In June 2000, the veteran sought VA treatment for worsening 
depressive symptoms.  He related that he was not in close 
contact with most of his siblings.  He had had difficulty 
with relationships with women.  A mental status evaluation 
showed that the veteran had a depressed mood, and was tearful 
at times.  His speech was normal, and thought process was 
logical and goal oriented.  His thinking and memory were 
intact.  The diagnosis was PTSD, depression NOS, rule out 
major depressive disorder with psychotic features, rule out 
bipolar, rule our dysthymia, rule out substance induced, with 
a GAF of 30.  The impression was a long history of moderate 
PTSD symptoms and depression affecting his relationships with 
family, female friends, and work colleagues.  

A July 2000 Washington, D.C., VA PTSD pre-screening note 
indicated that the veteran had been hospitalized a month 
earlier for depression with suicidal ideations.  Current 
symptoms included moderate to severe depression with suicidal 
thoughts (no plans), constant nervousness and anxiety, 
possible auditory/visual hallucinations, exaggerated startle 
response, hypervigilance, intrusive thoughts, social 
isolation, nightmares, paranoia, and checking behaviors.  The 
veteran stated that he had been going through a depressed 
mode for about three years, but it had been getting worse and 
worse over the past six months.  

In August 2000, the veteran reported that he had good 
concentration, and he was no longer angry at work.  A 
diagnosis was major depressive disorder, recurrent, moderate, 
and PTSD, with a Global Assessment of Functioning score (GAF) 
of 71.  

An October 2000 treatment note indicated a GAF of 53, and 
that the veteran had passive suicidal ideations at times.  He 
was oriented x3.  

A February 2001 Washington, DC, VA outpatient note contained 
the veteran's report of increased depression and feelings of 
hopelessness.  He denied current suicidal ideation but 
admitted some in the past month; he denied active homicidal 
ideation but stated that he got angry at people at work and 
sometimes felt like hurting them.  The veteran had paranoia 
at night before bed.  A mental status evaluation found that 
the veteran was well groomed and casually dressed; had a 
depressed mood; constricted affect; and speech and motor was 
somewhat slowed.  The assessor found no delusion, with fair 
to good insight and judgment.  The assessment was PTSD, 
depression not otherwise specific, and a GAF score of 70.  
Also, rule out auditory hallucination was noted, and that it 
was difficult to confirm this symptom.  

In November 2001, the veteran reported that he had been out 
of medication for three weeks, and his mood was depressed.  
He also complained of severe insomnia.  The assessor found a 
restricted affect, depressed mood, and that the veteran was 
without suicidal/homicidal ideations or hallucination.  

The record contains a June 2001 letter from Cary Smith, MSW, 
District of Columbia Vet Center, who related that the 
experienced symptoms as insomnia, depression, anger, numbing, 
altered perceptions of self and other with nightmares and 
intrusive thoughts about the war.  The veteran had had long-
standing problems with social isolation, interpersonal 
estrangement, emotional detachment, and modulation of 
aggression.  The letter also stated that PTSD symptoms had 
interfered significantly in the veteran's life in a 
vocational sense because of affect dysregulation as well as 
in his personal relationships because he tended to experience 
fear, anxiety, and anger in response to even minor stimuli.  

A February 2002 medical examination report for the purpose of 
District of Columbia Disability Determination found mild 
psychomotor agitation, diminished rate and volume of speech, 
a depressed mood, and restricted affect that was congruent.  
The veteran's memory was fair, and he had poor concentration.  
The assessor noted insomnia, depressed mood with nightmares, 
flashbacks, and paranoia, which interfered with the veteran's 
to work and be around people.  The veteran was distrustful of 
most people, and had problems with complaints of increasing 
irritability.  

A March 2002 treatment record from VA New Jersey contained 
the veteran's complaint of trouble interpersonally, and that 
few people understood him.  He also had suicide ideation but 
was without a plan.  

An April 2002 discharge report for a 47 day inpatient program 
noted a GAF of 67.  A mental status evaluation showed that 
the veteran was oriented x3, and his memory was intact.  His 
mood was depressed and affect constricted.  The veteran's 
speech was normally productive, coherent, logical, and goal-
directed.  He denied hallucinations, and he was not paranoid 
or delusional.  The veteran had no thought or cognitive 
processes disorder.  Insight and judgment were not impaired.  

At an October 2002 VA examination, the veteran complained of 
insomnia, cold sweats, intrusive thoughts of Vietnam, 
nightmares of Vietnamese people once or twice a week, 
depression, irritability, startle response, hypervigilance, 
and social isolation.  The examiner noted that the veteran 
attending an outpatient group for PTSD at a veterans outreach 
center for the last three years.  He also had attended a 45-
day inpatient treatment program at the VAMC in Lyons, New 
Jersey this year, and the veteran regularly saw a VA 
psychiatrist.  The veteran reported he had retired in March 
2002 from his job where he had been for 18 years after a 
neurological incident, i.e., possibly a stroke.  He had had a 
37-year-work history.  

A mental status evaluation found that the veteran was 
oriented x3; had a clean appearance; demonstrated full range 
and appropriate affect; had a depressed mood; showed audible, 
fluent, organized, and goal directed speech; had intact 
memory; was without hallucinations or illusions; though 
process was logical with no evidence of paranoia, the veteran 
reported panic attacks "all the time"; and he had limited 
judgment and insight.  The diagnosis was PTSD, and GAF 70.  

A December 2002 VA Martinsburg domiciliary nursing admission 
note indicated that the veteran was oriented to person, 
place, and approximate time.  His memory was intact, and his 
speech was normal.  It was noted that the veteran had 
previously completed an inpatient PTSD program at Lyons in 
April 2002.  The veteran had been attending weekly PTSD 
group.  It was determined that the veteran had no plans 
concerning suicide, and that he was low risk in that area.  
The treatment issue was that the veteran found his PTSD 
symptoms to be confusing, frightening, and anger-provoking.  

A January 2003 Social Security determination found that the 
veteran had been disabled as of March 2002 for a primary 
diagnosis of disorders of the back, discogenic and 
degenerative and essential hypertension.  

A March 2003 VA psychiatry consult due to a new admission for 
PTSD treatment noted the veteran's complaints of problems 
with sleep, nightmares, intrusive thoughts, flashbacks, and 
hypervigilance.  A mental status evaluation found that the 
veteran was appropriately attired, and both grooming and 
hygiene appeared to be good.  The veteran had clear speech 
with normal rate and volume.  His mood was fair, and his 
affect showed good range.  There was no evidence of 
psychomotor agitation or retardation, and he was alert and 
oriented x three.  The veteran's memory appeared grossly 
intact, and he denied hallucinations.  The assessor found no 
evidence of delusions or formal thought disorder.  The 
veteran denied suicidal or homicidal ideation or plan.  The 
impression was PTSD, chronic, severe, GAF 40 based on 
continuing severe PTSD symptoms.  

A September 2003 VA comprehensive assessment note contained 
the veteran's report that he felt like people were in his 
house, and that he had frequent nightmares.  The veteran 
denied any auditory or visual hallucinations.  He was upset 
about a C&P examination that gave him a GAF of 70 because he 
believed that he was sicker than the exam had expressed.  
Another September 2003 note indicated a clean appearance, 
coherent and logical speech, reality based content of thought 
and perceptions, and cognitive function that was alert and 
oriented.  The veteran's concentration and attention were 
poor.  His judgment was fair and insight good.  Though the 
veteran denied suicidal and homicidal thoughts, he admitted 
that he had intermittent suicidal thoughts but that he would 
not act upon the thoughts.  

In November 2003, the veteran reported that he was worried 
about a lot of problems, including health, and started 
getting anxious and having some palpitations.  The veteran 
stated that Vietnam was very clear in his thoughts and 
intrusive.  The GAF score was 53.  

A November 2003 Decision Review Officer conference report 
summarized the veteran's statements of symptoms included 
difficulty in being around people and homicidal feelings.  He 
had not socialized with his family, and he felt his condition 
was worsening as he got older.  

A November 2004 VA Salem discharge summary stated that the 
veteran's PTSD condition made him totally disabled and 
unemployable.  The veteran's PTSD symptoms remained severe 
and any minimal levels of stress exposure would aggravate the 
PTSD and deteriorate his condition further.  He had been 
advised to avoid situations of stress as much as possible.  A 
mental status evaluation showed appropriate dress, 
appropriate speech, fair mood, no current suicidal or 
homicidal thoughts or intentions, no hallucination, 
orientation to all spheres, and intact concentration.  The 
veteran complained of short-term memory problems and 
forgetfulness.  

A February 2005 discharge note from Salem VA noted that the 
veteran expressed that he felt very ill at ease with anyone 
who was not a veteran, including family members.  During the 
in-patient stay, the veteran attempted to work on means to 
developing meaningful relationships.  He related that he had 
lived with his cousin for the past 18 years, and she was a 
very nice person.  The veteran visited his parents, but never 
stayed very long.  Current symptoms also included nightmares 
with night sweats from twice a week to monthly; daily 
flashbacks; anxiety 5/10, with 10 indicating a panic attack; 
depression 5-6/10, with 10 being suicidal; not as much 
uncontrolled anger; and attended sporting events but went in 
and out due to trouble with crowds.  

A mental status evaluation showed appropriate dress, no 
grossly disorganized or catatonic behavior, and appropriate 
speech with logical associations.  The veteran was oriented 
to time, person, and place, and his concentration ability 
seemed intact.  The veteran complained of short term memory 
problems and forgetfulness.  The GAF was 35, reflected major 
impairment in work, family relations, judgment, thinking and 
mood.  

A February 2005 Washington, DC, VA outpatient treatment note 
contained a mental status examination, which showed that the 
veteran was casually dressed and had normal speech.  His 
affect was constricted and congruent with a mood that was 
"not fine."  The veteran's thought process was logical, 
linear, and goal-directed, with appropriate and coherent 
thought content.  The veteran denied suicidal or homicidal 
ideations, as well as hallucinations.  His insight and 
judgment were good, and the veteran was oriented x3.  The 
diagnosis was major depressive disorder, moderate, recurrent, 
and PTSD, prolonged.  

At his February 2005 hearing, the veteran testified that he 
had periods of panic attacks as experiences when he did not 
want anyone to talk to him.  He had a difficult time speaking 
with persons other than veterans.  He also had periods of 
depression on a frequent basis.  The veteran never married 
because he had been unable to get a grasp on his PTSD.  He 
had difficulties with authority, and had not been able to get 
along with co-workers before his retirement.  

A May 2005 VA treatment indicated that the veteran was 
casually dressed, exhibited speech within normal limits, and 
his mood was "irritable at times."  Other findings had not 
changed from February 2005.  In July 2005, the veteran 
reported that he had just returned from a vacation with his 
family, and had awoken feeling a bit depressed; he was sure 
that getting back into a routine would make him feel less 
sad.  The veteran denied a change in concentration, though he 
stated he was at times forgetful, i.e., unable to remember a 
name of someone for a few hours before it came to him.  He 
continued to experience symptoms like nightmares, flashbacks, 
and hyperstartle reflexes, but they were greatly decreased in 
nature.  

A February 2006 discharge summary from an inpatient program 
noted that the veteran reported the following symptoms:  
nightmares; flashbacks; past uncontrolled anger; depression; 
low self-esteem; fatigue; feelings of guilt; inability to 
communicate effectively with others; insomnia; self/social 
isolation; infrequent rage; past suicidal ideations only; 
anxiety; decreased libido; and intrusive thoughts.  A summary 
of the treatment showed that the veteran remained totally and 
severely disabled due to severity of PTSD.  His 
psychological/psychiatric condition was regarded as fragile.  
The veteran applied himself in a dedicated manner to the 
self-esteem program and apparently received some improvement.  
He developed a strong bond with most of the group members.  

A February 2006 VA DC outpatient psychiatry noted indicated 
that the veteran had just gotten out of inpatient Salem 
program.  He still isolated himself but tried to be more 
social.  

In March 2006, the veteran underwent a VA examination.  The 
examiner listed current psychiatric symptoms such as 
insomnia, anxiety, emotionally numbing, anger-management 
problems, history of intermitted suicidal and homicidal 
ideation, nightmares, flashbacks, intrusive thoughts, 
avoidance of stimuli, hypervigilance, exaggerated startle 
response, and social isolation.  The severity of the symptoms 
was noted as high, and of chronic duration.  The veteran 
reported that he had no close friends or social activities, 
and he longed for an intimate relationship.

In terms of employment, the veteran reported that he had not 
worked since 2000 because interpersonal conflicts, and being 
homicidal toward a co-worker.  It resulted in a psychiatric 
hospitalization, and he tried to go back to work but he could 
not get along with co-workers.  The veteran stated that he 
was going to be fired, so he quit instead.  The veteran 
sought intensive treatment and felt too mentally drained to 
return to work afterwards.

The veteran reported that he was paranoid, that he never felt 
safe, and that he heard voices in his house.  The examiner 
found no delusions or hallucinations, and the veteran's 
behavior was appropriate.  The veteran had no current 
suicidal thoughts.  He maintained personal hygiene, and was 
oriented to time, person, and place.  The veteran stated that 
his concentration was poor, and he forgot things a lot.  In 
terms of obsessive or ritualistic behavior, the veteran had 
an alarm system with detector and he continually re-checked 
to make sure all doors and windows were locked.  The veteran 
had normal rate and flow of speech.  In terms of panic 
attacks, the veteran related that all of sudden he would feel 
panicked, especially if he realized that his cousin had left 
the house and he did not know that she had gone.  The veteran 
described heart racing, shortness of breath, sweating, 
lasting about 15 minutes.  

The veteran experienced feelings of sadness, worthlessness, 
hopelessness, excessive guilty, psychomotor retardation, 
sleep disturbance, memory, and concentration difficulties.  
The examiner noted that the veteran's employment, 
relationships, leisure activities, and quality of life were 
all severely impacted by PTSD.  The symptoms were considered 
chronic, and the veteran's employability was considered to be 
poor.  The veteran was unemployable, according to the 
examiner.  The GAF score was 49.  

Prior to March 1, 2005, the criteria for a 70 percent rating 
have not been met.  Particularly, objective observation found 
that the veteran's grooming was acceptable (see VA record 
from February 2001; October 2002 VA examination report; March 
2003 VA psychiatry consult; September 2003 VA assessment; and 
November 2004 VA discharge summary).  With the exception of a 
February 2002 medical report for DC Disability Determination, 
the veteran's speech had uniformly been found to be 
appropriate.  It is evident that the veteran's PTSD has not 
manifested with speech that had been intermittently 
illogical, obscure, or irrelevant, and nor has the veteran or 
his representative contended as such when asked to describe 
current symptomatology at his hearing.  

Though various treatment providers noted a history of 
suicidal ideation, a comprehensive assessment of the 
veteran's treatment shows that overall, and consistently, 
medical professionals have not identified the presence of 
active suicidal ideation.  Moreover, the medical evidence 
prior to March 1, 2005, does not show impaired impulse 
control such as unprovoked irritability with periods of 
violence.  It is noted that in February 2001 the veteran 
reported he had gotten angry at co-workers and sometimes felt 
like hurting them.  This latter symptom, however, appeared to 
dissipate as the veteran had stopped working, and subsequent 
treatment records do not focus on impaired impulse control.  
Additionally, the veteran has not been spatially disoriented 
during treatment or evaluation.  Rather, he has remained 
spatially oriented.  

Moreover, the record does not contain a mental status 
evaluation, prior to March 1, 2005, that found obessional 
rituals.  Some reports noted the veteran's complaints 
concerning hypervigilance, but a finding concerning 
obsessional rituals had not been made.  Also, though the 
evidence shows that the veteran's PTSD has caused difficulty 
with his interpersonal relationships, it does not appear that 
he had suffered from a total inability to establish and 
maintain effective relationships.  He noted that he had lived 
with a cousin for 18 years, and though at points he was 
estranged from his parents, he had maintained enough of a 
relationship with them to go on a vacation to visit them.  It 
is noted that at a March 2002 VA examination, the veteran had 
stated that he retired from his job in March 2002 due to a 
neurological incident where he had been for 18 years, and 
that otherwise he had had a 37 year work history.  At a March 
2006 VA examination the veteran stated that he had left his 
job due to due to an inability to get along with co-workers.  

Thus, for the period prior to March 1, 2005, however, the 
evidence shows that the veteran had been able to function in 
an employment setting and maintain a relationship with a 
roommate for a number of consecutive years.  As such, it 
cannot be concluded that the veteran had an inability to 
establish and maintain effective relationships.  

Overall, the evidence before the Board, when compared against 
the regulation that must be applied, does not endorse a 
number of the symptoms as set out in the criteria for a 70 
percent rating.  

Likewise, the evidence of record from March 1, 2005, does not 
show symptoms such as persistent delusions or hallucinations 
or grossly inappropriate behavior.  In May 2005 at VA, the 
veteran reported that some of his symptoms had greatly 
decreased, and it February 2006, when discharged from the 
Salem VA inpatient program, the report noted a wide variety 
of symptoms but had not pointed to grossly inappropriate 
behavior or persistent delusions.  In March 2006, at a VA 
examination, the examiner found that the veteran's behavior 
had been appropriate, and that there were no delusions or 
hallucinations.  Also, the veteran was found to be able to 
maintain personal hygiene, and he had not displayed 
disorientation to time, place, or person.  Though the veteran 
mentioned that he had been forgetful and his concentration 
had been poor, it did not appear that the veteran's memory 
had reached a point where he could not remember the name of 
his close relations, his own occupation (or what he used to 
do for work), or his own name.  

Simply, the evidence after March 1, 2005, does not reflect 
the extent of impairment due to PTSD that is required by law 
for a 100 percent rating.  The veteran had not lost his 
ability to function with activities of daily living, and he 
at least showed that he was aware of where he was, and who he 
was (and the regulation requires the opposite, i.e., 
disorientation and forgetting one's own name).  The Board is 
bound to apply the schedule of ratings, see 38 U.S.C.A. § 
1155, in relation to the evidence that is in the record, and 
it shows that the veteran's service-connected PTSD has not 
produced manifestations like those found in Diagnostic Code 
9411 for a maximum schedular at this time. 

Thus, a preponderance of the evidence is against a higher 
initial rating, and the doctrine of reasonable doubt cannot 
be utilized in the veteran's favor.  38 C.F.R. § 4.3.


ORDER

An initial rating in excess of 50 percent prior to March 1, 
2005, and in excess of 70 percent therefrom, for service-
connected PTSD, is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


